Patterson, J.
I concur in the result, for the reason that the contract contemplated the purchase and sale of both real and personal property. Had land and the buildings on it alone been the subject of the contract, a different conclusion might have been reached. As is said in Clinton v. Insurance Co., 45 N. Y. 465, “the general rule is that the vendee in a contract for the sale of land is entitled to any benefits and improvements happening to the land after the date of the contract, and must bear any losses by fire or otherwise which occur without the fault of the vendor. Dart, Vend. 116; 1 Sugd. Vend. 468; Paine v. Meller, 6 Ves. 349.” But where land and personal property are both the subject of the contract, the agreement is entire, and, the personal property being destroyed, the vendor cannot perform, and, as the vendee cannot get what he contracted for, he is not liable for the price in an action at law, and is entitled to recover back what he paid.